 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.1 Filed 06/27/19 Page 1 of 47




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MONICA NICOLAYSEN DOWHAN, ERIK ELIASON
ANDREW KRESS, MATHEWS V. JOHN, individually
and on behalf of similarly situated LL5/LL6
employees,                                  CLASS ACTION

      Plaintiffs,                             Case No.
vs.                                           Hon.

FORD MOTOR COMPANY,
a Delaware Corporation,

      Defendant.

Michael L. Pitt (P24429)
Megan A. Bonanni (P52079)
Pitt, McGehee, Palmer and Rivers PC
Attorneys for Plaintiffs
117 West Fourth Street, Suite 200
Royal Oak, Michigan 48067
(248) 398-9800 (phone)
(248) 268-7996 (fax)
mpitt@pittlawpc.com
mbonanni@pittlawpc.com

Kevin M. Carlson (P67704)
Kevin M. Carlson PLLC
Attorney for Plaintiffs
P.O. Box 6028
Plymouth, MI 48170
(734)386-1919 (phone/fax)
kevin@kevincarlsonlaw.com

 COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND
          MONEY DAMAGES AND JURY DEMAND
 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.2 Filed 06/27/19 Page 2 of 47




      Plaintiffs, individually and on behalf of a class of others similarly situated,

bring these wrongful termination claims against Ford Motor Company (“Ford” or

“Company”) for the following reasons:

                                    Introduction

      1.      Our national employment retirement law, the Employee Retirement

Income Security Act, (“ERISA”) protects employees who, through their

employment, participate in retirement income and health and welfare benefit plans.

Because employers control the employees’ ability to earn retirement benefits

through continued employment, Congress made it unlawful for an employer to make

adverse employment decisions motivated by an intention to deprive employees of

retirement benefits for which they would become eligible through continued

employment.

      2.     Congress embedded this policy into Section 510 of ERISA, which

makes it “unlawful for any person to discharge, fine, suspend, expel, discipline, or

discriminate against a participant or beneficiary ... for the purpose of interfering with

the attainment of any right to which such participant may become entitled under [an

employee benefit plan].” 29 U.S.C. § 1140.




                                           2
 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.3 Filed 06/27/19 Page 3 of 47




      3.    In order to reduce operating expenses and reduce debt and pension

liabilities, Ford adopted a Salaried Involuntary Reduction Process (“SIRP”) which

was carried out in Four Waves.

      4.    Ford retained the services of Boston Consulting Group (“BCG”) to

develop a headcount and pension reduction plan. This plan was promoted as a High-

Tech program designed to modernize Ford and was given the title of “Smart Re

Design.” At the core of the BCG program was a proprietary algorithm that was

capable of quickly reviewing information from tens of thousands of personnel

records. This automated system was deliberately programmed to target older and

higher pension-cost salaried employees based on legally protected characteristics

including the employee’s proximity to retirement benefit milestones or the

employee’s age.

      5.    Plaintiffs and the other LL5/LL6 managers they seek to represent were

separated in Wave Four of the SIRP on May 31, 2019.

      6.    Plaintiffs are all former long-term managers of Ford who were selected

for separation in Wave Four for the purpose of preventing them from reaching

important milestones which would have allowed them to receive their full retirement

benefits and would have dramatically increased Ford’s financial obligations to their

former managers.



                                         3
 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.4 Filed 06/27/19 Page 4 of 47




        7.      Managers such as Plaintiffs, hired before January 1, 2004, were

eligible to participate in Ford’s General Retirement Plan (“GRP”). Milestones for

full retirement benefits per the terms of the GRP included a supplemental benefit

upon attaining 30 years of Ford Service, regardless of age (“Service Milestone” of

“30 and out”) or attaining the age of 55 and at least 10 years of Ford Service, thus

entitling the employee to an early retirement benefit (“Age Milestone” or “55 and

10”).

        8.     Ford, with the aid of the BCG algorithm, terminated Plaintiffs based on

their age, for the purpose of preventing them from attaining their “30 and Out”

supplemental benefit and “55 and 10” early retirement benefit, or both.

        9.     By terminating its managers to prevent them from attaining one or both

Milestones, Ford significantly reduced the employee’s lifetime retirement benefits

and significantly improved its balance sheet by reducing its ongoing pension

obligations.




                                           4
 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.5 Filed 06/27/19 Page 5 of 47




      10.    The impact on Ford’s long-term managers terminated short of their Age

and Service Milestones has been financially devasting. In one case presented here,

a 52-year-old LL5 manager was terminated with 29.2 years of service, causing her

lump sum pension to be set at $552,595 instead of $1,144,019, which she would

have received as her full lifetime pension if she been allowed to work until March

31, 2020, thereby attaining her “30 and Out” and a 55 and 10” Milestone. Ford

saved approximately $591,424 by unlawfully terminating this manager a few months

short of her Service Milestone.

      11.     If this 52-year-old Ford manager had been allowed to work to her

normal retirement age of 65, the lump sum value of her GRP pension would have

been $2,100,000.00.

      12.    Managers who were notified of their impending terminations and were

close to reaching either a Service or Age Milestone requested Ford “Bridge” them

to one or both Milestones. Bridging could be accomplished in several ways. One

form of Bridging is to delay the employee’s termination date until they reach either

the Service or Age Milestone. Another form of Bridging is for the Company to add

to the employees age or years of service so that the employee could achieve an

important retirement milestone. The opportunity for an employee covered by ERISA

to be Bridged is a retirement benefit set forth in a Ford ERISA plan and is protected

by ERISA.

                                         5
 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.6 Filed 06/27/19 Page 6 of 47




      13.    Qualified LL5 Managers who were terminated in Wave Four were

entitled to Bridging pursuant to Ford’s Select Retirement Plan (“SRP”). Each of

them would have received an appropriate Bridge to full retirement benefits if Senior

management had informed them of this entitlement. Instead of being honest and

forthright about this Bridging entitlement, however, Ford’s Senior management

breached their moral, ethical and legal duties to the Company’s former LL5

managers by denying requests for Bridging and concealing from this set of managers

their rights under the SRP.

      14.     The SRP permitted the adding of three years of age to a LL5 managers

who were age 52 or older, and three years of service credits for LL5 managers with

10 or more years of service, thus enabling the employee to qualify for a “55 and 10”

early retirement. SRP Bridging is known within the Company as a “3+3 Bridge”.

      15.    Ford granted some employees an opportunity to Bridge and denied

Bridging to other similarly situated employees, including Plaintiffs.

      16.    ERISA prohibits an employer from arbitrarily granting or denying

similarly situated eligible employees a retirement benefit, which in this case includes

the Bridging rights set forth in the SRP, an ERISA Plan.

      17.    Age was an additional motivating reason for Plaintiffs’ terminations.

Ford selected for termination older managers who had not yet reached the Age

Milestone.

                                          6
 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.7 Filed 06/27/19 Page 7 of 47




      18.    In addition to the BCG algorithm, Ford used a forced ranking

performance evaluation process which was and remains biased against its older

managers.

      19.    Specifically, the SIRP process required the selection of employees for

termination based in part on performance and projected or potential future

performance. The SIRP selections were thus tainted because Ford used biased

algorithm and performance evaluation tools which were infected with age bias.

      20.    This systemic and automated form of age bias has made Plaintiffs more

vulnerable for separation.

      21.    Ford has refused to allow those managers terminated in Wave Four

from transferring laterally to open positions and it has refused to permit the targeted

managers from taking a lower status position.

      22.    By contrast, Ford did not select for termination employees who were

substantially younger than Plaintiffs, and further is promoting younger managers

into positions to replace Plaintiffs upon separation.

      23.    Ford continues to advertise for new employees to be hired into slots that

could easily be handled by the targeted managers. Ford refuses to accept the

applications of the terminated Wave 1 through 4 managers.




                                          7
 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.8 Filed 06/27/19 Page 8 of 47




      24.   Plaintiffs bring this lawsuit to secure for themselves damages and

appropriate equitable relief resulting from their wrongful terminations and seek

Class Wide equitable relief on behalf of similarly situated former Ford managers

who have not executed a release of claims.

      25.   Class Representatives request the Court order Ford to provide those

employees covered by ERISA equal opportunity to secure a retirement benefit,

including Bridging.

                  PARTIES, JURISDICTION AND VENUE

      26.   Monica Nicolaysen Dowhan (“Dowhan”) is a resident of Grosse Ile,

Michigan.

      27.   Mathews V. John (“John”) is a resident of Canton, Michigan.

      28.   Andrew Kress (“Kress”) is a resident of Ferndale, Michigan.

      29.   Erik Eliason ("Eliason”) is a resident of Northville, Michigan.

      30.   Ford is a Delaware Corporation headquartered in Dearborn, Michigan.

      31.   All the events in controversy occurred in this Judicial District.

      32.   The Court has federal question subject matter jurisdiction over

Plaintiffs’ Section 510 ERISA claims.




                                         8
 Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.9 Filed 06/27/19 Page 9 of 47




      33.      The Court has supplemental jurisdiction over Plaintiffs employment

discrimination claims under the Michigan Elliott-Larsen Civil Rights Act

(“ELCRA”) MCL 37.210 et seq. because such claims arise out of the same set of

facts as Plaintiffs’ federal claims such that they form part of the same case or

controversy.

      34.      Venue is proper in the Eastern District of Michigan because the actions

giving rise to this case occurred in Wayne County, Michigan and Ford is a

corporation doing business in this judicial district.

      35.      Plaintiffs are participants in the Ford GRP, which is an ERISA plan as

that term is defined in ERISA.

      36.      The Ford GRP is an ERISA Plan subject to §510 of the Employee

Retirement Income Security Act ("ERISA"). 29 U.S.C. §1140.

      37.      Exhaustion of administrative remedies under the GRP is not required

as a pre-condition to filing this action because none are available to resolve any of

the issues raised in this complaint and, if any such remedies were available, pursuing

them would be futile.

                             STATEMENT OF FACTS

      A.       Description of Ford’s General Retirement Plan

      38.      Ford’s General Retirement Plan (“GRP”) was formed in 1950.



                                           9
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.10 Filed 06/27/19 Page 10 of 47




      39.    The GRP is a traditional, defined benefit pension plan that pays fixed

monthly or lump sum retirement pension amounts to eligible Ford employees.

      40.    The GRP provides a variety of pension benefits, including regular and

early retirement pensions and certain supplemental pension allowances.

      41.    But for the termination of their employment, Plaintiffs would have

become eligible for the following benefits under the GRP: (1) “55 and 10” early

retirement, under which they could obtain a full retirement at age 55 with ten years

of service; and (2) the “30 and Out” pension supplement, under which employees

with at least 30 years of credited service who take early retirement are eligible for

an additional monthly pension payment until the age of 62.

      42.    As of December 31, 2017, the GRP had assets of $19,697,120,747,

active/eligible participants totaling 16,381, retired or separated participants

receiving benefits totaling 32,850 and retired or separated participants eligible to

receive future benefits totaling 14,642.

      43.    Since the early part of the 2000s, Ford has taken steps to remove from

its balance sheet pension obligations that the Company, along with consultants and

investors, viewed as debts weighing down its credit rating and stock price.

      44.    Since the early 2000s, the Company’s pension obligations to current

and future retires exceed the assets of the GRP.

      45.    In 2012, Ford’s global pension funds were underfunded by $19 billion.

                                           10
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.11 Filed 06/27/19 Page 11 of 47




      46.    In 2003, Ford announced that beginning January 1, 2004, the GRP

would be closed to new hires and rehires.

      47.    In 2012, the Company, to further reduce its pension obligations (also

known as “de-risking” its obligations) amended the GRP to provide that retiring

participants would now have the option to secure a lump sum payment in lieu of the

annuity which provided lifetime monthly benefits to the retiree and his surviving

spouse.

      48.    Thus, under the amended GRP, managers hired before January 1, 2004

with 30 years of Company service were eligible to retire and receive an unreduced

lifetime monthly benefit with spousal survivor option, or they could elect to take a

lump sum payout at retirement.

      49.    As a result of this de-risking program, Ford was able to reduce its

underfunded pension obligations from $19 billion in 2012 to $9.8 billion on

December 31, 2014.

      50.    Beginning in 2012, Ford promoted the lump sum payout option because

that was a way for Ford to effectively de-risk its pension obligations by shifting the

risk of an underfunded pension from the Company to the employee.




                                         11
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.12 Filed 06/27/19 Page 12 of 47




      51.    On June 9, 1994, the Company established a Select Retirement Plan

(“SRP”) for the purpose of providing voluntary retirement incentives to selected

Company employees on U.S. payroll who are assigned to Leadership Levels One

through Five, or the equivalents of such Leadership Levels, constituting a select

group of management or highly compensated employees. The SRP was restated and

amended on January 1, 2018.

      B.     GRP and SRP Eligibility Requirements for Full Pension and
             Health Insurance

      52.    Under the GRP, Managers such as Plaintiffs, hired before January 1,

2004 and who retire at age 55 years old or greater with 10 years or more years of

service are eligible for an unreduced monthly benefit with spousal survivor options

or may elect to take a lump sum payout.

      53.    Managers and who have 10 years or more of Company service but less

than 30 years Company service or who are under age 55 with less than 30 years of

service will receive a substantially reduced pension.

      54.    Retiree Health Care insurance is available to Company employees hired

before June 1, 2001 and eligible to retire under the GRP at age 55 or greater with 10

years or more of service or at any age with 30 or more years of Ford Service.




                                          12
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.13 Filed 06/27/19 Page 13 of 47




      55.    For LL5 and above managers hired before January 1, 2004 the SRP

permitted Ford to add three years of service and three years of age in order to

increase the likelihood of qualification for a full GRP Pension and Health Insurance

or qualify for a full GRP Pension and Health Insurance, or other SRP benefits.

      C.     Description of the Ford 2019 SIRP Terminations and the Senior
             Management Use of a Biased Algorithm Which Targeted
             Employees Based on Age and Proximity to Retirement Milestones

      56.    In 2017, the Company determined that over the next two years it would

reduce operations costs and pension liabilities by $25.5 billion.

      57.    Beginning in 2017, the Company cut 7,000 salaried positions globally

including salaried employees who took the buyouts offered in the last year, voluntary

separations, and the elimination of some positions that were open but not filled.

Approximately 20% of the 7,000 eliminated positions would be senior-level

managers.

      58.    By 2019, the Company still had $11 billion to cut. To accomplish this

cut, Ford engaged in “Waves” of involuntary terminations. By May of 2019, Ford

had gone through three Waves reducing hundreds of salaried employees in the

United States.




                                         13
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.14 Filed 06/27/19 Page 14 of 47




         59.   Ford retained the services of Boston Consulting Group (“BCG”) to

develop a headcount and pension reduction plan. This plan was promoted as a High-

Tech program designed to modernize Ford and was given the title of “Smart Re

Design.”

         60.   At the core of the BCG program was a proprietary algorithm that was

capable of quickly reviewing information from tens of thousands of personnel

records. This automated review system could target certain salaried employees based

on characteristics such as age, years of service, date of hire, salary, performance or

potential performance ratings, and other data points. Because the process was

automated, BCG Project Managers could quickly perform hundreds of trial runs to

assist Ford management in achieving its headcount reduction and pension liability

goals.

         61.   This automated system was deliberately programed to target older and

higher pension-cost salaried employees based on legally protected characteristics

including the employee’s proximity to retirement benefit milestones and the

employee’s age. By removing the headcount reduction decision-making from

normal channels (i.e. asking an employee’s supervisor or Human Resources to

decide on the fate of the employee) and delegating the decision making authority to

a computer, Ford was assured by BCG that with a little “sprinkle” the illegal

computer controlled selection process could be made to appear to be legitimate.

                                         14
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.15 Filed 06/27/19 Page 15 of 47




      62.     Ford was instructed by BCG Project Managers to “sprinkle” among the

high pension cost employees, personnel who did not possess the high pension cost

characteristics of those selected, in order to mask the discriminatory impact of the

selection process.

      63.     On May 21, 2019, the Company implemented the Fourth and Final

Wave of involuntary terminations (Salaried Involuntary Reduction Process or

SIRP), which will result in approximately 800 involuntary terminations of salaried

U.S. employees.

      64.     In order to reach its financial cost cutting objectives, the Highest Level

of Ford Senior Management directly or indirectly informed those in charge of

carrying out the 2019 SIRP to target managers who were hired before January 1,

2004, thus preventing them from reaching critical GRP pension so that Ford would

be obligated to pay these severed mangers a fraction of what they would receive if

permitted to reach the Age or Service Milestones.

      65.     It is anticipated that there will be testimony from high ranking Ford

executives that Senior Management was explicit in their instruction to target for

SIRP separations managers who were hired before January 1, 2004 so that Ford’s

pension obligations would be reduced or completely de-risked by the separated

manager taking a fraction of his or her full pension as lump sum payment upon

retirement.

                                           15
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.16 Filed 06/27/19 Page 16 of 47




      66.    Ford concealed from Plaintiffs Dowhan, Eliason and Kress, LL5

employees, their eligibility for a 3+3 Bridge through the SRP

      D.     Ford Utilized Forced Ranking and Evaluation Tools Tainted by
             Age Bias in Order to Select Older Managers to be Targeted for
             Termination as part of the Wave Four 2019 SIRP

      67.    Senior Management instructed those responsible for selecting

employees for the 2019 SIRP terminations to utilize the Company’s 25 Panel

Evaluation Tool and Forced Ranking outcomes to select managers who were placed

in the lower portion of the forced ranking list of evaluated managers.

      68.    For decades, Ford has utilized a forced-ranking employee evaluation

procedure that compares individual employees or groups of employees to one

another using a pre-specified performance distribution ranking system.

      69.    Ford has utilized its forced-ranking procedure for purposes of awarding

merit increases and bonuses.

      70.    Since the late 1990s, Forced Ranking performance evaluation systems

required evaluators to rank employees from best to worst and based on that ranking,

benefits of employment are allocated.

      71.    Ford’s practice of using a Forced Ranking technique has been found to

be biased against its older employees in that older employees are disproportionately

ranked lower while younger employees are disproportionately ranked higher.



                                         16
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.17 Filed 06/27/19 Page 17 of 47




      72.    The 2019 SIRP termination decisions were not made by Plaintiffs’

immediate superiors.

      73.    Instead, the termination decisions were made by persons other than

their direct supervisors.

      74.    Ford also evaluated managers pursuant to the Company “Future

Contribution Assessment” (“FCA”). The FCA was carried out in secret and

managers were often not informed of their FCA ranking.

      75.    Older managers were disproportionately denied a high FCA score

whereas younger managers and would routinely receive a disproportionately higher

ranking.

      76.    The Company used an evaluation tool known as “Key Talent.”

Managers who made the Key Talent list received promotional opportunities which

were not available to managers who did not make the Key Talent list.

      77.     In order to be placed on the Key Talent list, a manger should have

enough work life left to secure two promotions. This means that older managers

who do not have as much work life left would never make it on the Key Talent list.

This program was and remains infected with age bias because it favors younger

managers over older managers.




                                       17
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.18 Filed 06/27/19 Page 18 of 47




      78.   Prior to terminating Plaintiffs' employment under the SIRP, Ford knew

or should have known that the SIRP/forced ranking program, the Key Talent and the

FCA programs would result in the termination of employees based on age, based on

(1) disparate impact analyses and estimates completed by Ford which, if properly

performed and validated, showed or would have shown discrimination based on age;

(2) Ford's prior experiences with the same or similar forced ranking and evaluation

programs that have resulted in the termination of employees based on age; and (3)

statistical and other analyses known to Ford showing that its forced ranking process

discriminates against older employees based on age.

      79.    In selecting managers for the Wave Four 2019 SIRP, Ford utilized the

results of these programs contaminated by age bias resulting in older managers

disproportionately selected for termination in Wave Four.

      E.    Statement of Facts Regarding Monica Nicolaysen Dowhan

      80.   Dowhan, a white female, born on July 31, 1966 (52.8 years old) was

hired by the Company on May 21, 1990 (29.2 years of Service).

      81.   On May 21, 2019, Dowhan was advised by Ford that she was selected

for termination in the Wave Four 2019 SIRP. Dowhan’s last day of work at Ford

was May 31, 2019.




                                        18
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.19 Filed 06/27/19 Page 19 of 47




      82.    On her notification day, Dowhan was employed as a LL5 Manager

working at Ford’s Headquarters in Dearborn, Michigan with the title of Manager of

Governance, Risk and Compliance and Six-Sigma Deployment Director for Finance.

      83.    Dowhan was notified of termination by her Global Director Tozia May

(“May”). When Dowhan asked for the reason for her separation, May said that “your

termination is based on the numbers of people Ford needs to take out.” May assured

Dowhan that her termination was not based on her performance but instead was

“based on the requirements to meet the numbers.” Dowhan asked May if she could

be bridged to 30 years to hit the pension milestone and May’s answer was “I don’t

know.”

      84.    Dowhan had a remarkably strong employment record with Ford over

her 29.2 years of service to the Company, receiving high marks on her performance

evaluations, numerous promotions, regular merit increases, generous performance

bonuses and other forms of compensation in recognition of her outstanding career

with Ford.

      85.    Over the last five years, Dowhan was a Top Achiever (highest

performance category) for 2014, Achiever (second highest performance category)

for 2016 – 2017 and 2018 High end Achiever.

      86.    Dowhan’s 2018 performance was evaluated at 110% of Bonus Award

putting her in the Achiever Plus category.

                                        19
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.20 Filed 06/27/19 Page 20 of 47




      87.    In her latest 2016 “360 Development Feedback” her Direct manager

wrote that “Monica, you are effective at mobilizing others to get big jobs done; I

have seen it over and over again…When I have hit the “hard” button on a new

project, you are always on top of my list to take the lead! You are very focused and

engaged in meetings, and don’t multi-task the way many people do. You are a team

player and help out the rest of the team when they need it. And regardless of

workload, you are very dedicated to leadership in recruiting. It is a pleasure working

with you and I truly appreciate how hard you work for Internal Control, Finance and

the Company.”

      88.    Dowhan’s 2018 base salary was $171,103.82, with a performance

bonus of $20,196 and a stock award of $15,500.

      89.    Peter   Toloday    (“Toloday”),    Internal   Control   Manager     with

approximately 22 years of service and at approximately age 44 has been assigned to

perform a majority of Dowhan’s job duties.

      90.    Toloday was less qualified than Dowhan for the position he will hold

going forward.




                                         20
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.21 Filed 06/27/19 Page 21 of 47




      91.    On May 23, 2019, Rebecca Clark (“Clark”) from Human Resources

held a Webex for approximately 100 SIRP recipients. Those in attendance were

assured that Bridging would be considered on an individual basis. To initiate

Bridging, employees would have to make the request to their “notifying manager.”

After Dowhan informed May of her situation, May remarked that she was “unaware

of the severe consequences” of her termination, and advised Dowhan that she would

submit the Bridging request to Human Resource Management because “this is

something a notifying manager could not decide.”

      92.    Employees on the Webex who needed Bridging became vocal and

agitated and started making requests to be considered for Bridging.

      93.    May submitted Dowhan’s Bridging Request to Human Resources on

May 24, 2019.

      94.    On May 28, 2019, Dowhan met with Meeta Huggins (“Huggins”),

Human Resource Director for Finance and Office of the General Counsel. Huggins

told Dowhan, “Bridging is a slippery slope, if you were days or months away [from

a Service or Age Milestone] before the end of 2019 maybe. Because you will go into

early 2020 [to get to the Service Milestone], your request will likely not be approved.

This is not a Human Resource decision, but a business decision.”




                                          21
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.22 Filed 06/27/19 Page 22 of 47




      95.    Dowhan asked Huggins “what is the criteria for granting a Bridging

request?” Huggins avoided answering Dowhan’s question stating, “the right people

will look at the situation.” Dowhan asked Huggins if Chairman William Ford knew

about her situation, to which Huggins replied, “the right people have been forwarded

this request.”

      96.    Dowhan asked if she could take a demotion in order to allow her to

continue working until she reached her Service Milestone. Dowhan’s request was

denied. Also, a LL6 manager who had a Top Achiever rating for 5 years in a row

was terminated with Dowhan. This LL6 was not offered a demotion to keep a

position with the Company even though on June 22, 2019 Ford publicly advertised

for 6 finance positions available to new hires only.

      97.    On May 31, 2019, Dowhan’s last day of employment with Ford, she

sent the following letter via email to Company Chairman William “Bill” Ford:

             I am writing to you on my last day at Ford as the Governance
             Risk, and Compliance (GRC) Manager. This new GRC system
             that I was responsible to launch has completed the main launch
             of the first three modules on time on 5/31/2019. It is a sad day
             for me, but I will move forward and plan to help Veterans with
             all my background as a process improvement expert. In my
             present job for the rest of the day today as the Risk Manager,
             I am alerting you to a significant risk for the company that I
             hope can be resolved. I have today raised an Operationally
             Identified Comment (OIC) in the new GRC system that I just
             launched. The following are key excerpts from the GRC
             system OIC (COM-573633):

                                         22
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.23 Filed 06/27/19 Page 23 of 47




           A review should be completed to ensure that the SIRP
           payments to individuals in the category 25-30 years of service
           and between 50-55 years of age is fair and reasonable. The
           algorithm to calculate the amounts appears to be setup based
           on outdated employment practices when "golden handcuffs"
           were in place to give people incentive to commit to 30 years
           with the company or more. Now that the table is turned and
           people are terminated close to this retirement date, cutting the
           pension amount by the levels calculated by the pension system
           appears to be unreasonable. It also appears that some people
           are being bridged to retirement milestones in some
           organizations. Per a video from Ford Credit's McClelland it
           is stated that this was done in wave 3 and expect to have it
           done wave 4 as well. We plan to "do the right thing" by our
           people.

           The present pension system calculates the pension with trigger
           dates at 30 years of service or 55 years of age. The pension
           is cut approximately by 50% if one is short months (or perhaps
           even days) of the milestone. For example, a person eligible
           to retire on 5/31/2020 would receive a pension lump sum of
           $1,221,609 if reaching above 30 years of service on that date.
           If the person was terminated months before on 2/28/2020
           before reaching 30 years of service, the pension estimate was
           reduced to $645,112.

           If someone starts working at age 45 and ends at 55 with 10
           years of service they qualify for full pension, but not a person
           with 29.2 years of service and age 52.8. This does not appear
           to be a reasonable labor practice and treating people fairly. If
           you do not qualify as retirement eligible, one does not get the
           retiree group healthcare pool membership and A-plan stops
           after 3 years from termination date.




                                       23
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.24 Filed 06/27/19 Page 24 of 47



                             1


           A review should be done of these individuals in this category
           within the 45 day SIRP window for wave 4 to ensure the
           company practice follows fair labor practices and determine if
           something can be done to pro-rate or some other reasonable
           bridge adjustment to retirement eligible status. To date the
           response from HR for some people has been there is no
           provision to handle adjustments for personal circumstances.
           This does not appear to be the case for all SIRP recipients.
           There appears to be unfairness even among people in this
           category that some received consideration and others did not.
           HR has not provided clear guidance on criteria to qualify for
           bridging to retirement eligible status.

           The potential business impact could be substantial if a class
           action lawsuit is filed against the company which should be
           avoided if possible. The financial exposure could be in the
           billions of dollars as well as reputational damage.

           Various communications are not consistent. In the benefit
           Webex for SIRP recipients on May 23, 2019, employees
           brought up circumstances in which they were months or days
           away from the milestones and wondered if consideration would
           be given for bridging to retirement eligible status. Rebecca
           Clark requested individuals to contact their notifying manager
           if they wished for their circumstance to be reviewed. Some
           individuals had submitted requests and were told it was going
           to take 5 days for review. Conflicting feedback appears to be
           sent out. If no deviations were going to be accepted, there
           would be no need to submit a request.

           I hope that this email will encourage the company to "do the
           right thing". I thank you for many wonderful years of service
           and international opportunities. My future contact number is
           [redacted]. All the best for the future.
           Sincerely,

           Monica Nicolaysen Dowhan

                                     24
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.25 Filed 06/27/19 Page 25 of 47




             Governance, Risk & Compliance (GRC) Manager
             6-Sigma Deployment Director for Finance
             Certified Internal Auditor (CIA)
             Internal Control - Corporate Finance Office

      98.    Dowhan has not received a response from Mr. Ford.

      99.    Under the plain terms of the SRP, Dowhan was eligible for “3+3”

bridging, yet none of the Senior Managers who received Dowhan’s Bridging request,

including Mr. Ford, informed her of her entitlement for a 3+3 Bridge as provided in

the SRP.

      100. Because Dowhan was terminated, she could not retire after reaching the

Age or Service Milestones, and she will be deprived of a full pension and Retiree

Health Care Benefits.

      101. The amount of Dowhan’s lump sum pension payment currently offered

is $552,594.76. If Dowhan retired after attaining her Age or Service Milestone or if

she Bridged, the value of her lump sum pension would be approximately

$1,144,019.00. If she retired at normal retirement age of 65 the lump sum pension

would be approximately $2,100,000.

      102. As recently as June 20, 2019, Dowhan located five positions posted by

Ford soliciting applications from individuals seeking employment with Ford.

Dowhan is well qualified for these positions but because of her termination as part

of the 2019 SIRP, she is ineligible for rehiring.


                                          25
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.26 Filed 06/27/19 Page 26 of 47




      F.      Statement of Facts Regarding Andrew Kress

      103. Andrew Kress, a white male with a birthdate of June 20,1965 (54 years

old), was a LL5 Manager of Cybersecurity Policy and Strategy working from the

Norwood Building in Allen Park Michigan. He had 26.3 years of service to the

Company.

      104. Kress was notified of his termination on May 21, 2019. At that time,

Kress had 26.3 years of service with Ford. His day of work was May 31, 2019.

      105. Kress was earning a base salary of $185,784 and for 2018 received a

performance bonus of $18,360 and an award of stock valued at $15,500.

      106. Kress had a good employment record with Ford over his 26.3 years of

service to the Company, receiving high marks on his performance evaluations,

promotions, regular merit increases, performance bonuses and other indicia of an

outstanding career with Ford.

      107. Kress is being replaced by a significantly younger, less qualified

individual.

      108. Kress’s monthly benefit with a Bridge will be $2,280 and with Bridge

$4,281.




                                       26
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.27 Filed 06/27/19 Page 27 of 47




      109. If Kress takes a lump sum payout without a Bridge he will receive

$583,458 and with a Bridge $1,029,901. The Bridge would enable him to receive

Retire Health Care Benefits. Without a Bridge he will receive about 45% of full

pension without eligibility for Retire Health Care Benefits.

      110. Kress requested a Bridge so that he could retire with a full pension and

Retiree Health Care Benefits.

      111. On June 6, 2019, Kress wrote to Mr. Ford asking for an opportunity to

Bridge to a full retirement. In his email to Mr. Ford, Kress said among other things:

      I am asking that the company be just and reasonable to dedicated employees
      like myself who have devoted essentially their entire careers to Ford. Those
      of us that are 50-55 with 25-30 years’ service are being hit with disparate
      and devasting impacts that we will realistically be unable to recover from,
      even through additional employment. Providing a bridge to retirement to
      those of us in this situation would show that Ford is still the company I have
      been proud to devote my career to.

      112. On June 12, 2019, Kress’ request for a Bridge was denied.

      113. Sandy Krus, Ford’s Director of People Matters, answered for Mr. Ford

formally denying Kress’ request for Bridge. To add insult to injury, Ms. Krus said

“Thank you again for all you have done while at Ford and know you will always be

part of the Ford family.”

      114. Mr. Ford, Ms. Krus and other Senior Managers of Ford concealed from

Kress the 3+3 Bridging entitlement which was part of the SRP. Kress met all

eligibility requirements for a SRP 3+3 Bridge.

                                         27
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.28 Filed 06/27/19 Page 28 of 47




      G.    Statement of Facts Regarding Mathews V. John

      115. Mathews V. John is a South Asian male born on January 31,1965 (54

years old) formerly employed by Ford as a LL6 manager in the position of IT

Learning and Development Supervisor located at Fords Allen Park facility. At the

time of his termination, John had 24.75 years of Ford Service.

      116. John had a good employment record with Ford over his 24.75 years of

service to the Company receiving high marks on his performance evaluations,

promotions, regular merit increases, performance bonuses and other indicia of an

outstanding career with Ford.

      117. John’s base salary for 2018 was $116,000. He earned performance

bonuses taking his 2018 compensation to $124,000.

      118. John has been replaced by a less qualified, significantly younger

employee.

      119. John requested a Bridge on June 24, 2019. His request was denied.

      H.    Statement of Facts Regarding Erik Eliason

      120. Eliason, a white male, born on April 11, 1966 (53.1 years old) was hired

by the Company on July 13, 1992 (27.1 years of credited ERISA Service).

      121. On May 21, 2019, Eliason was advised by Ford that he was selected for

termination in Wave Four of the 2019 SIRP. Eliason’s last day of work at Ford was

May 31, 2019.

                                        28
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.29 Filed 06/27/19 Page 29 of 47




      122. On his notification day, Eliason was employed as a LL5 Manager

working at Ford’s Headquarters in Dearborn, Michigan with the title of Indirect

Purchasing Controller and Global Material Cost Manager.

      123. Eliason was notified of termination by his LL4 Director, North

American Purchasing Controller Dennis Barrish (“Barrish”) When Eliason asked for

the reason for his separation, Barrish said that “your position is being eliminated.”

      124. When Eliason asked to be redeployed to another position, Barrish said

“we do not have another position for you.” When Eliason asked how his long,

documented record of strong performance contributions was considered in the

determination that he would not be redeployed and instead terminated, Barrish said

“your performance record was not considered.” Barrish informed Eliason that “there

was very little redeployment, if your position was eliminated you were at a

significant disadvantage.”

      125. Eliason asked Barrish if he was being offered any ‘bridging’ to key age

and years of service retirement milestones, Barrish said “the details of the severance

package are included within the SIRP notification and documentation that I will send

to you now, and there is no bridging included.”




                                         29
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.30 Filed 06/27/19 Page 30 of 47




      126. Eliason had a remarkably strong employment record with Ford over his

27.1 years of service to the Company, receiving high marks on his performance

evaluations, numerous promotions, regular merit increases that were generally at the

high end of the range, generous performance bonuses and other forms of

compensation in recognition of his outstanding career with Ford.

      127. As part of his outstanding career Eliason was also an international

service employee (“ISE”) for 11.5 years from 2003 - 2014 with back to back

assignments in Malaysia (3 years), Thailand (3.5 years) and China (5 years).

      128.   Given the demanding and complex nature of international service

assignments, such assignments are reserved for high-performing, highly capable

employees, with broad experience – and are also provided to such employees as

career development in recognition that they are judged to be high-potential

employees for the future.

      129. Eliason was rated as an Achiever (second highest performance

category) from 2014 through 2016, Top Achiever (highest performance category) in

2017, and in 2018 judged to be within the ‘critical few’ (equal to Achiever Plus

category). As a result Eliason’s incentive compensation award (‘performance

bonus’) for the 2018 performance period was evaluated at 110% of Bonus Target.




                                        30
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.31 Filed 06/27/19 Page 31 of 47




      130.   In Eliason’s 2018 Performance Review Barrish wrote that – “Erik has

greatly improved and streamlined the global consolidation process and has refocused

and eliminated non-value added work in the Indirect Purchasing role. He allows his

LL6s significant latitude in their individual responsibilities. Erik is effective at

drawing from his breadth of experiences to dive into details of globally complex

forecast/business plans. He shows a genuine interest in fully understanding the

intricacies of regional issues, which enables him to be effective in presenting the

forecast to senior management.”

      131.   Upon termination on May 31, 2019 Eliason’s base salary was

$193,685.52. For the 2018 calendar year he was awarded an incentive compensation

performance bonus of $20,196 (110% of target – ‘critical few’) and a restricted stock

award of $15,500.

      132. Chris Marrocco (“Marrocco”), and Kate Noser (“Noser”), both LL6

Finance Analysts reporting to Eliason with approximately 20-25 years of experience

and approximately age 45, have been assigned to perform a majority of Eliason’s

job duties. Both Marrocco and Noser are less qualified than Eliason for the

responsibilities they will hold going forward. In addition, a portion of Eliason’s

former role has been assigned to his LL4 Director, Dennis Barrish




                                         31
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.32 Filed 06/27/19 Page 32 of 47




      133. On June 5, 2019, Eliason sent the following letter via email to Company

Chairman William “Bill” Ford, CFO Tim Stone, and Chief Human Resources

Officer Kiersten Robinson. The letter stated in part:

         I am 53 years old, and after 27.1 years of dedicated service with the
         Finance skill team was separated from the Company on May 31 under the
         SIRP. My understanding through other SIRP participants’ feedback from
         NESC is that a re-review of SIRP terms and conditions may already be
         underway. Either way, I am writing to you in the hope that you can help
         drive a reconsideration of certain elements of the SIRP program to ensure
         they are fair and reasonable.

         Under the present SIRP terms and conditions there is significant
         inequality in the post-employment benefits that are being provided to
         SIRP participants –

             •   SIRP participants that are retirement eligible under present policy
                 (age 55 with minimum 10 years of service, or any age with 30
                 years of service) leave Ford with their pensions intact, retiree
                 healthcare benefits, and access to the A-plan vehicle purchase
                 program

             •  However, there are SIRP participants, myself included, that are
                very close to retirement age and with substantial years of service
                that fall just outside the present retirement eligibility
                requirements. For us, our pensions are being cut by more than
                half, we maintain A-plan eligibility for only 3 years, and we will
                have no access to retiree healthcare from Ford
                                  ……………………………….
         I wish to remain prideful in Ford, and prideful in my Ford working career
         - a span that represents over 50% of my living years, and a span that will
         far surpass any remaining working career. As a long-serving former
         employee, and current shareholder, I am concerned about reputational
         risk for Ford, as well as potential legal exposure.



                                          32
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.33 Filed 06/27/19 Page 33 of 47




         I very respectfully request your personal involvement in the further
         review of post employment benefits under the SIRP to ensure Ford is
         treating retirees/former employees with equality, respect, and decency.

         Thank you,
         Erik Eliason

      134. Eliason has not received a response from Mr. Ford or Mr. Stone.

      135. On June 12, 2019 Eliason received the following from Sandy Krus:

         Thank you for your email and more importantly all your contributions to
         Ford. We realize the impact of the redesign of the business can be a very
         challenging experience, especially for those leaving the Company. While
         Smart Redesign is an important step forward for Ford, unfortunately it has
         meant that we must let some Ford employees go, including employees who
         made valuable contributions to the Company over the years. Please know
         that we have been very thoughtful in structuring the Smart Redesign
         separation process to ensure we are treating employees fairly and
         consistently. The effective date for Wave 4 Smart Redesign Salaried
         Involuntary Reduction Process (SIRP) separations was established as
         5/31/19 and your benefits eligibility is based off of that date. Ford is not
         in a position to reconsider or extend your separation date to bridge you to
         retirement eligibility, but it is offering a severance package under SIRP
         that we hope will help you during this transition, including competitive
         severance amounts, extended medical benefits, and career transition
         services through Right Management. Right Management has a high
         success rate of placement for individuals who elect to continue working,
         and we encourage you to begin engaging with them. Thank you again for
         all you have done while at Ford and know you will always be a part of the
         Ford family.

         Sandy Krus
         Director, People Matters
         Ford Motor Company

      136. Eliason has not received a response from Mr. Thai-Tang, Mr. Galhotra,

Mrs. Drake or Mr. Field.

                                        33
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.34 Filed 06/27/19 Page 34 of 47




      137. Under the plain terms of the SRP, Eliason was eligible for “3+3”

bridging, yet none of the Ford management who received Eliason’s Bridging

request, including Mr. Ford, informed him of his entitlement for a 3+3 Bridge as

provided in the SRP. Because Eliason was terminated, he could not retire after

reaching the Age or Service Milestones, and he will be deprived of a Full Pension,

Retiree Health Care Benefits, and access to the Company’s Employee Vehicle

Purchase Plans.

      138. The amount of Eliason’s lump sum pension payment currently vested

is about $600,000. If Eliason retired after attaining his Age milestone or if he was

bridged to the Age milestone, the value of his lump sum pension benefit would be

approximately $1.2 million. If Eliason retired after attaining both his Age and

Service milestones or if he was bridged, the value of his lump sum pension benefit

would be approximately $1.4 million.

      139. Given the majority of Eliason’s adult working career was with Ford, his

remaining working career is likely insufficient to qualify for retiree healthcare

benefits from a new employer and thus Eliason will be required to personally bear

the full burden of health care expenses.




                                           34
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.35 Filed 06/27/19 Page 35 of 47




          I.     Class Allegations Regarding Denial of Bridging to Age or Service
                 Milestones

          140. Plaintiffs request certification pursuant to Fed. R. P 23(b)(3) on behalf

a damages class consisting of all former Ford LL5/LL6 managers or above hired

before January 1, 2004 who were terminated between the ages of 52 and 55 or who

had 10 years and were less than three years short of 30 years of Ford Service and

whose Bridging request was denied regardless of the Class Members retirement

status.

          141.   Plaintiffs request certification pursuant to Fed. R. Civ. P 23(b)(2) on

behalf of a proposed injunctive relief class defined as Ford LL5/LL6 managers who

meet the definition of the damage class and who would benefit from an order of the

court granting them the Bridging rights set forth in the SRP and other Ford ERISA

Plan language consistent with Bridging rights.

          142. Plaintiffs request certification pursuant to Fed. R. Civ. P 23 (c)(4) on

behalf of Class Members who seek a class determination that all LL5/LL6 Ford

Managers meeting the damage class definition should have been granted Bridging

to their Age or Service Milestone.

          143. The number of class members is sufficiently numerous to make class

action status the most practical method for Plaintiffs to secure redress for injuries

sustained and to obtain class wide equitable injunctive relief.


                                            35
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.36 Filed 06/27/19 Page 36 of 47




         144. There are questions of law and fact raised by the named Plaintiffs’

claims common to those raised by the Class(es) they seek to represent. Such

common questions predominate over question affecting only individual members

of the Class(es). The violations of law and resulting harms alleged by the named

Plaintiffs are typical of the legal violations and harms suffered by all Class

members.

         145. Plaintiff Class representatives will fairly and adequately protect the

interests of the Plaintiff Class members. Plaintiffs’ counsel are unaware of any

conflicts of interest between the Class representatives and absent Class members

with respect to the matters at issue in this litigation; the Class representatives will

vigorously prosecute the suit on behalf of the Class; and the Class representatives

are represented by experienced counsel. Plaintiffs are represented by attorneys

with substantial experience and expertise in complex and class action litigation

involving employment law issues.

         146.   There is no conflict between Class Representatives because the LL5

Plaintiffs and Class Members did not make any relevant employment decisions

relative to the LL6 Plaintiffs or Class Members.

         147.   Plaintiffs’ attorneys have identified and thoroughly investigated all

claims in this action and have committed sufficient resources to represent the

Class.

                                          36
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.37 Filed 06/27/19 Page 37 of 47




         148. The maintenance of the action as a class action will be superior to

other available methods of adjudication and will promote the convenient

administration of justice. Moreover, the prosecution of separate actions by

individual members of the Class could result in inconsistent or varying adjudications

with respect to individual members of the Class and/or one or more of the

Defendants.

         149. Defendants have acted or failed to act on grounds generally

applicable to all Plaintiffs, necessitating declaratory and injunctive relief for the

Class.

                                   COUNT I
                            VIOLATION OF ERISA §510

         150. Plaintiffs incorporate by reference all the allegations contained above.

         151. Section 510 of ERISA, 29 U.S.C. §1140, makes it unlawful “[f]or any

person to discharge, fine, suspend, expel, discipline or discriminate a participant or

beneficiary… for the purpose of interfering with the attainment of any right to which

such participant may become entitled under the plan, [or] this title.” 29 U.S.C.

§1140.

         152. The prohibitions of § 510 are aimed primarily at preventing employers

from discharging or harassing their employees in order to keep them from obtaining

vested pension rights.


                                           37
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.38 Filed 06/27/19 Page 38 of 47




      153. By its terms, § 510 protects plan participants from termination

motivated by an employer's desire to prevent a pension from vesting. However, the

protections of § 510 are not limited to vested pension rights. The Sixth Circuit

clarified that § 510 prohibits interference with rights to which an employee ‘may

become entitled’ under ‘an employee benefit plan’ and does not limit its application

to benefits that will become vested.

      154. Unlawful interference under Section 510 includes terminating an

employee in order to interfere with the employee’s ability to receive future benefits

under an ERISA plan.

      155. ERISA Section 510 was designed to protect the employment

relationship which gives rise to an individual's pension rights. This means that a

fundamental prerequisite to a § 510 action is an allegation that the employer-

employee relationship, and not merely the pension plan, was changed in some

discriminatory or wrongful way.

      156. In this case, Ford intentionally terminated Plaintiffs’ employment

pursuant to the SIRP in order to interfere with Plaintiffs’ ability to receive

identifiable ERISA Plan benefits, specifically (1) “55 and 10” early retirement

benefits under the GRP; (2) “30 and Out” supplemental benefits” under the GRP;

and (3) “3+3 Bridge” benefits under the SRP.



                                         38
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.39 Filed 06/27/19 Page 39 of 47




      157. In selecting employees for termination under the SIRP, Ford utilized an

algorithm constructed to target employees for termination based on proximity to age

or service milestones.

      158. There is evidence that Ford was concerned about high GRP legacy costs

attributable to older employees, such as Plaintiffs, who were close to attaining full

GRP benefits in the form of “55 and 10” or 30 year retirement benefits.

      159. Both internally and publicly, Ford expressed its worry about increasing

pension liabilities in the form of pension benefits that would be payable to aging

management level employees, including Plaintiffs, who were approaching but still

short of their “55 and 10” early retirement benefits and “30 and out” supplemental

pension benefits.

      160. The highest members of Ford Senior management expressed the

intention and give directives to terminate employees in the SIRP process if they were

hired before January, 2004.

      161. When Plaintiffs and other employees inquired with Ford about the

availability of bridging rights, Ford deliberately concealed their rights under the

SRP, which would have afforded them “3+3 Bridging” to preserve their GRP early

retirement and supplemental pension benefits.




                                         39
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.40 Filed 06/27/19 Page 40 of 47




        162. These acts of concealment were carried out in conjunction with the

SIRP as part of the formal process for terminating Plaintiffs’ employment under the

SIRP.

        163. Ford’s intention to interfere with the Plaintiff’s GRP and SRP benefits

was a determining factor in its decision to terminate Plaintiffs’ employment in the

SIRP.

        164. Plaintiffs were all approaching vesting in full GRP benefits, and this

proximity to vesting provides an inference of intentional, prohibited interference in

violation of 510.

        165. Plaintiffs have standing to bring their 510 claims against Ford because

they are employees or former employees of Ford who are or may become eligible to

receive a benefit from the GRP, an employee benefit plan, and are therefore

“participants” in the GRP.

        166. As a result of Ford’s violation of Section 510 of ERISA, 29 U.S.C.

§1140, Plaintiffs have suffered and will continue to suffer damages in the form of

lost salary and benefits, including GRP benefits.

        167.   Accordingly, to redress the violations of ERISA §510 alleged in this

action, Plaintiffs request the following relief from this Court:

                 a. A declaration that the GRP is an ERISA plan;

                 b. A declaration that the SRP is an ERISA plan

                                          40
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.41 Filed 06/27/19 Page 41 of 47




              c. A declaration that Ford violated Plaintiffs’ rights under §510 of

                 ERISA when it terminated Plaintiff’s employment in order to

                 interfere with their ability to receive future benefits under the

                 GRP;

              d. A declaration that Ford violated Plaintiffs’ rights under §510 of

                 ERISA when it terminated their employment and concealed their

                 rights to “3+3 Bridging” under the SRP;

              e. An equitable order of reinstatement to their prior positions or to

                 comparable positions of employment with Ford, or an equitable

                 order of front pay in lieu of reinstatement;

              f. An order of equitable relief awarding GRP benefits, or other

                 monetary compensation, in order to make Plaintiffs whole;

              g. An order of any other equitable and/or legal relief the court

                 deems necessary to enforce Plaintiffs’ rights under ERISA,

                 including but not limited to an order requiring Ford to provide

                 Plaintiffs “3+3 Bridging” under the SRP; and

              h. An award of attorneys’ fees and costs.

                         COUNT II
     VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
        DISPARATE TREATMENT – AGE DISCRIMINATION

     168. Plaintiffs incorporate by reference all the allegations contained above.

                                       41
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.42 Filed 06/27/19 Page 42 of 47




      169.    At all relevant times, Ford was Plaintiff’s employer within the meaning

of the ELCRA, MCL §37.2201(a).

      170. As an employer under the ELCRA, Ford is prohibited from limiting,

segregating or classifying an employee in a way that deprives or tends to deprive the

employee of an employment opportunity because of the individual’s age, or to

otherwise discriminate against an individual with respect to employment,

compensation or a term, condition or privilege of employment because of the

individual’s age.

      171. In violation of the statutory duties set forth in the ELCRA, the Ford

Motor Company discriminated against Plaintiffs in the way it targeted them for

termination as part of the Company’s SIRP/forced ranking reduction-in-force

program which caused the company to terminate employees on the basis of age.

      172.    In further violation of its duty, the utilization of the SIRP/forced

ranking reduction-in force program and a discriminatory algorithm resulted in older

salaried employees, including Plaintiffs, receiving less favored treatment than

similarly-situated younger employees, resulting in their termination from

employment.




                                         42
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.43 Filed 06/27/19 Page 43 of 47




      173. Prior to terminating Plaintiffs’ employment under the SIRP, Ford knew

or should have known that the SIRP/forced ranking program and the discriminatory

algorithm would result in the termination of employees based on age, based on (1)

disparate impact analyses and estimates completed by Ford which, if properly

completed, showed or would have shown discrimination based on age; and (2)

Ford’s prior experiences with the same or similar forced ranking programs that have

resulted in the termination of employees based on age.

      174. The Company's policies as described in the Complaint constitute a

pattern and practice of discrimination because the unlawful discrimination was a

regular procedure or policy of the Company as evidenced by the Company's history

of using forced ranking systems which have been proven to be highly discriminatory

toward its older employees.

      175. Accordingly, Plaintiffs request the following relief from this Court:

               a. An order of this Court declaring that the SIRP/forced ranking
                  reduction-in-force program utilized by FMC to select individuals
                  for layoff violates the ELCRA and enjoining the further
                  application of said policies and practices;

               b. An order of this Court awarding Plaintiffs all economic losses,
                  lost wages and benefits, and other forms of compensation,
                  economic and non-economic damages, past and future, resulting
                  from the discriminatory treatment described in this Complaint;

               c. An order of this Court reinstating Plaintiffs to employment with
                  Ford in positions comparable to those which they held at the time
                  they were terminated;

                                        43
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.44 Filed 06/27/19 Page 44 of 47




                d. An order of this Court awarding interest, costs and attorney fees;
                   and

                e. An order of this Court awarding such other relief as this Court
                   deems just and equitable.

                          COUNT III
      VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
           DISPARATE IMPACT – AGE DISCRIMINATION

      176. Plaintiffs incorporate by reference all the allegations contained above.

      177. The implementation of the SIRP/forced ranking reduction-in force

program and the use of an algorithm while purportedly designed to be “neutral,”

violates the ELCRA’s prohibition against age discrimination in that its application

had a disparate impact on the Company’s older salaried employees considered for

separation.

      178. As a direct result of the disparate impact on the basis of age, Plaintiffs

have suffered, and will continue to suffer, all of the injuries and damages as set forth

above.

      179. Accordingly, Plaintiffs request the following relief from this Court:

                a. An order of this Court declaring that the SIRP/forced ranking
                   reduction-in-force program utilized by FMC to select individuals
                   for layoff violates the ELCRA and enjoining the further
                   application of said policies and practices;




                                          44
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.45 Filed 06/27/19 Page 45 of 47




              b. An order of this Court awarding Plaintiffs all economic losses,
                 lost wages and benefits, and other forms of compensation,
                 economic and non-economic damages, past and future, resulting
                 from the discriminatory treatment described in this Complaint;

              c. An order of this Court reinstating Plaintiffs to employment with
                 Ford in positions comparable to those which they held at the
                 time they were terminated;

              d. An order of this Court awarding interest, costs and attorney
                 fees; and

              e. An order of this Court awarding such other relief as this Court
                 deems just and equitable.

                                           Respectfully submitted,

                                           Pitt, McGehee, Palmer and Rivers PC

                                           By: /s/ Michael L. Pitt
                                           Michael L. Pitt (P24429)
                                           Megan A. Bonanni (P52079)
                                           Attorneys for Plaintiffs
                                           117 West Fourth Street, Suite 200
                                           Royal Oak, Michigan 48067
                                           (248) 398-9800 (phone)
                                           (248) 268-7996 (fax)
                                           mpitt@pittlawpc.com
                                           mbonanni@pittlawpc.com

                                           Kevin M. Carlson PLLC
                                           Kevin M. Carlson (P67704)
                                           Attorney for Plaintiffs
                                           P.O. Box 6028
                                           Plymouth, MI 48170
                                           (734) 386-1919 (phone/fax)
                                           kevin@kevincarlsonlaw.com
Date: June 27, 2019


                                      45
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.46 Filed 06/27/19 Page 46 of 47




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MONICA NICOLAYSEN DOWHAN, ERIK ELIASON
ANDREW KRESS, MATHEWS V. JOHN, individually
and on behalf of similarly situated LL5/LL6
employees,                                  CLASS ACTION

      Plaintiffs,                                   Case No.
vs.                                                 Hon.

FORD MOTOR COMPANY,
a Delaware Corporation,

      Defendant.

Michael L. Pitt (P24429)
Megan A. Bonanni (P52079)
Pitt, McGehee, Palmer and Rivers PC
Attorneys for Plaintiffs
117 West Fourth Street, Suite 200
Royal Oak, Michigan 48067
(248) 398-9800 (phone)
(248) 268-7996 (fax)
mpitt@pittlawpc.com
mbonanni@pittlawpc.com

Kevin M. Carlson (P67704)
Kevin M. Carlson PLLC
Attorney for Plaintiffs
P.O. Box 6028
Plymouth, MI 48170
(734)386-1919 (phone/fax)
kevin@kevincarlsonlaw.com



                       DEMAND FOR JURY TRIAL

                                      46
Case 2:19-cv-11923-BAF-APP ECF No. 1, PageID.47 Filed 06/27/19 Page 47 of 47




     Plaintiffs demand a trial by jury as to all issues raised in this action.

                                              Respectfully submitted,

                                              Pitt, McGehee, Palmer and Rivers PC

                                              By: /s/ Michael L. Pitt
                                              Michael L. Pitt (P24429)
                                              Megan A. Bonanni (P52079)
                                              Attorneys for Plaintiffs
                                              117 West Fourth Street, Suite 200
                                              Royal Oak, Michigan 48067
                                              (248) 398-9800 (phone)
                                              (248) 268-7996 (fax)
                                              mpitt@pittlawpc.com
                                              mbonanni@pittlawpc.com

                                              Kevin M. Carlson PLLC
                                              Kevin M. Carlson (P67704)
                                              Attorney for Plaintiffs
                                              P.O. Box 6028
                                              Plymouth, MI 48170
                                              (734) 386-1919 (phone/fax)
                                              kevin@kevincarlsonlaw.com
Date: June 27, 2019




                                         47
